DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the invention of Species B, Claims 7 through 11 and 17 through 20, in the reply filed on July 26, 2021 is acknowledged.  The traversal is on the ground(s) that there would no serious burden to examine all of the species.  
This is not found persuasive because the statements in the previous office action were more than just mere conclusionary, but explicitly detailed the differences between each of the species.  These details include structural and compositional differences.  Elected Species B (in Claims 7 and 17) requires a conductive sleeve, which is nowhere recited in Species A and C.  Species A requires a supporting tube with a central region greater in diameter than two end regions, which is nowhere recited in Species B and C.  Species C requires an insulating sleeve, which is nowhere recited in Species A and B.  For example, insulating and conductive sleeves each have completely different properties, one being electrically insulating and the other being electrically conductive.  The search for each of these species would be non-coextensive, requiring reviews of different CPC subgroups, different search queries, and the application of different prior art.  For these reasons, this would place a burden on the examiner to search and examine all of the different species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 through 6 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
NOTE:  Applicant is reminded that there is at least one generic claim in the application.  If at some point during prosecution, the generic claims become allowable, fully consideration will be given to rejoining Species A and C with elected Species B.
 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content is noted directed to the claimed invention, e.g. process of manufacturing a lead, as recited in each of Claims 1 and 16.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Manufacturing Process of a Lead for an Active Implantable Medical Device with a Chip for Electrode Multiplexing--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,046,5031.
Claims 1 and 16:  Schneiderman discloses a method of manufacturing a lead for an active implantable medical device (in Fig. 1), comprising:
providing a supporting tube (e.g. 36);
disposing a conductive strip (e.g. lower 46, in Fig. 5) on an outer surface of the supporting tube such that the [portion of the] conductive strip extends in an axial direction along a length of the supporting tube (e.g. Figs. 2 and 5);
mounting a chip (e.g. 30) including a first conductive contact pad (e.g. 34) and a second conductive contact pad (e.g. top 34, in Fig. 5) to the supporting tube;
fitting an electrode (e.g. upper 46 in Fig. 5) to the supporting tube such that the electrode is in contact with the second conductive contact pad (top 34);
coupling a conductor (e.g. 32) to each end [one end to the right of 30 and the opposite end to the left of 30 in Fig. 2] of the supporting tube such that each conductor is in contact with the conductive strip (at 46); and
covering the chip with a sheath (e.g. 44) to provide the lead (e.g. all of the above is discussed at col. 5, line 18 to col. 6, line 68).
Claim 12:  Schneiderman further discloses that the first conductive contact pad (34) is positioned on a bottom exterior surface of a substrate (body) of the chip (30) and the second conductive contact pad is positioned on a top interior surface (e.g. interior to  8) of the substrate of the chip (30, Figs. 2).
Claim 13:  Schneiderman further discloses that the conductive strip (lower 46) is a first conductive strip, the method further comprising disposing a second conductive strip (e.g. 6) on the outer surface of the supporting tube (in Fig. 1), wherein the first conductive strip and the second conductive strip are disposed on diametrically opposed regions (of 18, in Fig. 1) of the supporting tube.

The claimed “first and second conductive contact pads” in Schneiderman were read as connections (34), which can be anyone of a spot weld, solder, or conductive adhesive (col. 6, lines 5-10).  Schneiderman discloses that in one embodiment, it is clearly shown in Figure 5 that the second conductive contact pad (top 34) is connected to, or in contact with, the electrode (upper 46).  What is not clear from Figure 5 of Schneiderman is that the first conductive contact pad is in contact with the conductive strip (lower 46) [as required in each of Claims 1 and 16].
However, it is necessary to connect the chip electrically to the first conductive pad through the conductive strip (lower 46, in Fig. 5) to operate the chip.  Evidence of this is shown in another embodiment of Schneiderman.  Figure 6 is an alternative embodiment that shows an electrically connection such that the first conductive contact pad (dashed 34) is in contact with a conductive strip (e.g. 47).  Therefore, it would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the Figure 5 embodiment by locating the first conductive contact pad such that it would be in contact with the conductive strip, as taught by the Figure 6 embodiment, to provide the same electrical connection in both embodiments for operating the chip and the overall lead.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneiderman as applied to Claim 1 above, and further in view of U.S. Publication 2004/0254469 to Shkarlet et al (hereinafter “Shkarlet”).
Schneiderman discloses the claimed manufacturing method as relied upon above in Claim 1, further including that the supporting tube is made of a material that is electrically isolated.  Schneiderman does not teach that the supporting tube is a plastic material.
Shkarlet disclose a method of making an art-recognized equivalent lead where a supporting tube (e.g. 70, in Fig. 1) can be made of plastic to allow fluid flow through the supporting tube (e.g. ¶ [0059]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the supporting tube of Schneiderman with the plastic material taught by Shkarlet, to form the supporting tube with a well-known electrically insulating material having the very same purpose of fluid flow through the supporting tube for operating the overall lead.

Allowable Subject Matter
Claims 2, 7 through 11 and 17 through 20 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication 2006-181078 has been cited as disclosing a method of making a lead (in Fig. 2) for an active implantable medical device (see “PROBLEM TO BE SOLVED”) by mounting a chip (e.g. 30) to a supporting tube (e.g. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 Schneiderman discloses many embodiments, two of which will be discussed.  One embodiment of Figures 1 and 2, and another embodiment of Figure 6.